Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the assist layer comprises: a floating group bonded to the first polymer backbone, wherein the floating group comprises carbon fluoride (CxFy); wherein the first polymer is closer to an interface between the assist layer and the resist layer than the second polymer”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 10-16:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the underlying layer comprises: the ALG comprises a polarity switch unit; and silicon containing inorganic polymer or novolac resin”, in all of the claims in combination with the remaining features of independent claim 10.
Claims 17-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the middle layer comprises: a silicon containing inorganic polymer; a floating group bonded to the first polymer backbone, wherein the floating group comprises carbon fluoride (CxFy); wherein the first polymer backbone is closer to the resist layer than the silicon containing inorganic polymer”, in all of the claims in combination with the remaining features of independent claim 17.
Liu et al. (US 2014/0272709) teaches a tri-layer resist and its use in semiconductor art. Figure 2 and paragraph 0013 teaches a substrate 202. Paragraph 0014 teaches applying an underlayer 206. Then a middle layer 208 is applied (paragraph 0016). A layer of photoresist is then applied on top (paragraph 0025). The structure is soft baked (paragraph 0027) before exposing the layers to radiation (paragraph 0028). The resist is then baked (paragraph 0031). Then the resist is developed (paragraph 0032) to form the desired pattern. Paragraph 0039-0041 teaches that the middle layer contains a floater as an additive compound and polymer backbone. Paragraph 0054 teaches an embodiment whereby the acid component is an acid labile group (ALG).
However, Liu et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 10, 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813